SACKETT, Judge
(specially concurring).
I concur with the majority opinion because the majority has correctly followed State v. Jones, 490 N.W.2d 787 (Iowa 1992), the most recent Iowa Supreme Court case addressing a challenge to the African-American representation on an Iowa jury panel. In Jones, our supreme court found an African-American defendant failed to establish his jury was drawn from a pool not representing a fair cross-section of the community, where the absolute disparity is 1.5 per cent but the comparative disparity was 41 per cent of this distinct group in the population. The unfortunate result of Jones is that it practically thwarts any nonwhite challenge to the nonwhite makeup of a jury panel in this state.
Our justice system is fairer when we include in the decision making a wide cross-section of our population. There is substantial support for the proposition that decision makers are fairer when the persons making the decisions come from different corners. Counter-balancing of various biases is critical to the accurate application of the common sense of the community to the facts of any given case. Ballew v. Georgia, 435 U.S. 223, 234, 98 S.Ct. 1029, 1036, 55 L.Ed.2d 234, 242-43 (1978). I feel it is extremely important that a nonwhite defendant has persons on his or her jury panel that are nonwhite and that the juror panel will be fairer and there will be less chance that the decision makers intentionally or unintentionally employ racial bias in the decision making process.
Additionally, in a state such as our’s the small nonwhite population results in many cases where there is an absolute exclusion of nonwhites from jury panels, even if strict compliance with minority figures were followed. If a minority viewpoint is shared by 10 percent of the community, 28.2 percent of 12-member juries may be expected to have no minority representation, but 53.1 percent of 6-member juries would have none. 34 percent of 12-mem-ber panels could be expected to have two minority members, while only 11 percent of 6-member panels would have two. As the numbers diminish below six, even fewer *442panels would have one member with the minority viewpoint and still fewer would have two. Ballew, 435 U.S. at 236, 98 S.Ct. at 1041, 55 L.Ed.2d at 244. The presence of minority viewpoint as juries decrease in size foretells problems for the representation of minority groups in the community. Ballew, 435 U.S. at 236, 98 S.Ct. at 1041, 55 L.Ed.2d at 244.
We are judges in a state where our numbers, save one, are white. Our appellate courts are exclusively white. We, therefore, have no nonwhite impute in our appellate decision making process. This puts an additional burden on each of us to continually sensitize ourselves to the need of assuring the absence of racial bias in our justice system.
Our supreme court has worked and established a commission to address gender and racial issues in our system. Perhaps our legislature will see the need and see that steps are taken to change the jury selection process to assure greater nonwhite representation, particularly in a criminal trial where the defendant is a nonwhite. When there are few nonwhites, then the possibility of nonwhite representation on the panel is not as great. See Wright-Bey v. State, 444 N.W.2d 772, 775 (Iowa App.1989).
I recognize there are problems obtaining nonwhites under current selection procedures. However, I do not see an awesome problem if we would come to grips and provide that, if necessary, lists can be used to call panels that have substantial representation in addition to the list now used. How much more fair to have nonwhites in a greater percentage than they appear in the population and how much more likely we would have nonwhites on jury panels.